FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Vilander (US 2007/0052327 A1, cited by Applicants, “Vilander”) in view of Liu et al. (US 2005/0240110 A1, cited by the applicants, “Liu”) and Sridaran et al. (US 2016/0013771 A1, “Sridaran”).
Claim 1, Vilander discloses a device (fig.2) comprising: at least one sensing bulk acoustic wave (BAW) resonator comprising a sensing surface ([0047] discloses a BAW resonator which has a sensing surface in the upper level as shown in fig.2); at least one resistive heater (fig.2; elements 15-1 - 15-4); and at least one temperature detector (fig.2; element 13), wherein the at least one temperature detector is configured to monitor the temperature adjacent to the at least one BAW resonator and affect a current to be passed through the at least one resistive heater ([0047] discloses that the sensor diode 13 can be added to measure the temperature of the BAW resonator structure. A constant current is driven or flows through the sensor diode 13 and a voltage drop at the sensor diode 13 is detected and compared to a reference voltage. Based on the comparison result, a predetermined heating current or voltage is applied to the heating resistors so as to heat the BAW resonator structure to a predetermined temperature value which corresponds to the reference voltage).
Vilander does not teach a fluid channel, wherein the sensing surface of the at least one sensing BAW resonator is disposed adjacent to or within the fluid channel; and the resistive heater comprises aluminum (Al), copper (Cu), tungsten (W), gold (Au), platinum (Pt), palladium (Pd), molybdenum (Mo), or combinations thereof.
However, Liu teaches a flow sensor to monitor the flow of fluid (abstract) comprising a fluid channel, wherein the sensing surface of the at least one sensing BAW resonator is disposed adjacent to or within the fluid channel (Arrows 502 and 504 respectively indicate fluid flow in and fluid out from compartment or structure 504. An antenna 508 can be integrated with and/or connected to upstream SAWu sensor device 516 [0030]. An interdigital surface wave device, such as, for example, surface acoustic wave (SAW) resonator [0009]. Also, surface acoustic wave mode (SAW), and bulk acoustic wave mode (BAW) data. [Claim 17]. 

Vilander and Liu do not teach that the resistive heater comprises aluminum (Al), copper (Cu), tungsten (W), gold (Au), platinum (Pt), palladium (Pd), molybdenum (Mo), or combinations thereof. 
However, Sridaran teaches an acoustic resonator device including a heater coil 670 formed from a trace or layer of conductive material, such as tungsten, molybdenum and/or ruthenium [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of Vilander with the teaching of Sridaran since this is known in the art to use such a material in the heater which has resistive properties causing the heater coil to increase in temperature when heater current is applied to the heater coil input [0067].

Regarding Claim 2, the device according to claim 1 is taught by Vilander in view of Liu and Sridaran.
Vilander further teaches the at least one temperature detector is a thermocouple, a thermistor, or a resistance temperature detector ([0047] discloses a sensor diode 13 can be added to measure the temperature. It is known in the art that the diode sensor could be used as thermistor or thermocouple. See Leighton II art in “Conclusion”).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vilander in view of Liu, Sridaran and further in view of Saio et al. (US 2006/0034346 A1, cited by the applicants, “Saio”).
Regarding Claim 4, the device according to claim 1 is taught by Vilander in view of Liu and Sridaran.
Vilander does not explicitly teach that the at least one temperature detector is a resistance temperature detector that has a serpentine structure with an overall length from 17,500 µm to 19,500 µm. an average width from 8 µm to 12 µm and an average thickness from 0.05 to 0.15 µm. 
However, Saio teaches the resistance temperature detector has a serpentine structure with an overall length, an average width and an average thickness (the resistor pattern 55 is a thin-film serpentine-like resistance line pattern made of a conductive material (for example, a metal such as copper), the electrical resistivity of which changes in accordance with the temperature, and covers a prescribed temperature measurement zone, para. 0044, fig.2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the resistance temperature detector having a serpentine structure with an overall length, an average width and an average thickness in the invention of Vilander so as to obtain a temperature measurement with greater accuracy [0009].
Vilander in view of Liu and Saio discloses the claimed invention except for the serpentine structure having a structure with an overall length from 17,500 µm to 19,500 µm. an average width from 8 µm to 12 µm and an average thickness from 0.05 to 0.15 µm.  It would have been an obvious matter of design choice to have such dimension of the serpentine structure, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 15, the device according to claim 1 is taught by Vilander in view of Liu and Sridaran.
Vilander discloses the claimed invention except for the at least one resistive heater has a serpentine structure with an overall length from 40,000 µm to 85,000 µm. an average width from 15 µm to 35 µm. and an average thickness from 0,05 to 0.15 µm. 
However, Saio teaches the resistance temperature detector has a serpentine structure with an overall length, an average width and an average thickness (the resistor pattern 55 is a thin-film serpentine-like resistance line pattern made of a conductive material (for example, a metal such as copper), the electrical resistivity of which changes in accordance with the temperature, and covers a prescribed temperature measurement zone, para. 0044, fig.2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the resistance temperature detector 
Vilander in view of Liu and Saio discloses the claimed invention except for the serpentine structure with an overall length from 40,000 µm to 85,000 µm. an average width from 15 µm to 35 µm. and an average thickness from 0,05 to 0.15 µm. It would have been an obvious matter of design choice to have such dimension of the serpentine structure, since applicant has not disclosed that such dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the invention of Vilander in view of Liu and Saio, more specifically with the serpentine structure of Saio. Furthermore, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vilander in view of Liu, Sridaran and Saio, and further in view of Chu et al. (US 2006/0051010 A1, “Chu”).
Regarding Claim 8, the device according to claim 4 is taught by Vilander in view of Liu, Sridaran and Saio.
 from 600 Ω to 800 Ω. 
However, Chu teaches an integrated optical device comprising a heater localized to each optical resonator where the heater resistances of between 10 and 500 ohms ([0040]-[0041]; claim 11), and the resistive temperature device has a resistance between 100 and 10000 ohms (claim 17, [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vilander’s resistance temperature detector with the resistive temperature device of Chu since this is known in the art to have a detector in resonator such as a BAW resonator with resistance value (R) from 600 Ω to 800 Ω.

Regarding Claim 9, the device according to claim 4 is taught by Vilander in view of Liu, Sridaran and Saio.
Vilander does not explicitly teach that the resistance temperature detector comprises aluminum (Al), copper (Cu), tungsten (W), gold (Au), platinum (Pt), palladium (Pd), molybdenum (Mo), or combinations thereof. 
However, Chu teaches an integrated optical device comprising a heater localized to each optical resonator where the heater resistances of between 10 and 500 ohms ([0039]-[0041]; claim 11, 17), and the resistance temperature detector comprises aluminum (Al), copper (Cu), tungsten (W), gold (Au), platinum (Pt), palladium (Pd), molybdenum (Mo), or combinations thereof ([0016]; [0039]; [0041] discloses a single platinum RTD temperature sensing element 22 coplanar with the heaters).


Regarding Claim 10, the device according to claim 4 is taught by Vilander in view of Liu, Sridaran and Saio.
Vilander does not explicitly teach that the resistance temperature detector comprises aluminum (Al). 
However, Chu teaches an integrated optical device comprising a heater localized to each optical resonator where the resistance temperature detector comprises aluminum (Al) ([0015]; claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vilander’s resistance temperature detector with the resistive temperature device of Chu since this is known in the art to have a detector in resonator such as a BAW resonator with aluminum.

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vilander in view of Liu, Sridaran and further in view of Stetter (US 2008/0054382 A1, cited by the applicants).
Regarding Claim 14, the device according to claim 1 is taught by Vilander in view of Liu and Sridaran.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second resistance temperature detector in the device of Vilander, since it has been held that mere duplication of the essential working parts of a device, in this instance to have one more resistance temperature detector, involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
	In any event, Stetter teaches at least two temperature detectors are included on the device ([0053] discloses that the MEMS sensor platform 400 comprises a substrate 410 and one or more heater and temperature sensors 415 below the surface of the substrate 410). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least two resistance temperature detectors taught by Stetter in the invention of Vilander so as to control the temperature of operation making the sensor functionalization layers more or less reactive to specific target analytes [0031].

Regarding Claim 26, the device according to claim 1 is taught by Vilander in view of Liu and Sridaran.
Vilander does not teach that the device affords temperature control of about ± 0.001 K. 
However, Stetter teaches the second temperature detector and the second resistive heater are configured to afford temperature control (the underlying heater and temperature sensors can be used to control the temperature of operation making the sensor functionalization layers more or less reactive  to specific  target  analyte. Also the filament are capable of being heaters 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least two resistance temperature detectors taught by Stetter in the invention of Vilander so as to control the temperature of operation making the sensor functionalization layers more or less reactive to specific target analytes [0031].
Vilander in view of Liu and Stetter disclose the claimed invention except for the device affords temperature control of about ± 0.001 K. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to affords temperature control of about ± 0.001 K, since this would control the temperature of operation making the sensor functionalization layers more or less reactive to specific target analytes ([0031]), and applicant has not disclosed that such range or tolerance solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the invention of Vilander in view of Liu and Stetter, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vilander in view of Liu, Sridaran and Saio, and further in view of Hayes (5,173,956).
Regarding Claim 19, the device according to claim 15 is taught by Vilander in view of Liu, Sridaran and Saio.
Vilander does not explicitly teach that the resistive heater has a calculated finite resistance value (R) from 700 Ω to 1200 Ω. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of Vilander with the teaching of Hayes since this is known in the art to use such resistance range for a heating element. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vilander in view of Liu and Sridaran, and further in view of Cunningham et al. (US 2010/0247021 A1, “Cunningham”).
Regarding Claim 20, the device according to claim 1 is taught by Vilander in view of Liu and Sridaran.
Vilander does not explicitly teach that the resistive heater can generate approximately 10 to 50 mW of power. 
However, Cunningham teaches the optical device including a heater where the power consumption by the heater may be less than 10-20 mW ([0016]; [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of Vilander with the teaching of Cunningham since this is known in the art to use such a heater to minimize power consumption.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vilander in view of Liu, Sridaran and Stetter.
Claim 27, a device comprising a device according to claim 1 is taught by Vilander in view of Liu and Sridaran.
Vilander does not teach that the device is housed on a sensor platform. 
However, Stetter is in the field of a sensor platform (abstract) and teaches the device is housed on a sensor platform (to create a conductive polymer sensor [device] on the sensor platform, [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device being housed on a sensor platform in the invention of Vilander so as to utilize nano-sensor platform advantageous for environmental and safety monitoring of gases [0013].

Regarding Claim 28, the device according to claim 27 is taught by Vilander in view of Liu, Sridaran and Stetter.
Vilander does not teach that the sensor platform comprises at least a second resistive heater.
However, Stetter teaches the sensor platform comprises a second resistive heater (The polysilicon layer 220 is conductive, and can be used as resistive heaters, [0050]. The MEMS sensor platform 400 comprises a substrate 410 and one or more heater and temperature sensors 415 below the surface of the substrate 410, [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor platform comprising a second resistive heater in the invention of Vilander so as to control the temperature of operation making the sensor functionalization layers more or less reactive to specific target analytes [0031].
Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Vilander in view of Sridaran.
Regarding Claim 32, Vilander teaches a method of controlling the temperature in the vicinity of at least one sensing BAW resonator ([0046] discloses regarding controlling the temperature of the resonator structure. [0047] discloses a BAW resonator with additional temperature drift compensation, and the feature is shown in fig.2), the method comprising: monitoring the temperature in the vicinity of the sensing BAW resonator utilizing a first temperature detector located adjacent the at least one sensing BAW resonator ([0047] discloses that sensor diode (fig.2; element 13) can be added to measure the temperature of the BAW resonator structure); and passing a current through a first resistive heater (fig.2; element 13) located adjacent the at least one sensing BAW resonator, the current based on the temperature monitored by the first temperature detector ([0047] discloses a constant current is driven or flows through the sensor diode (fig.2; element 13) and a voltage drop at the sensor diode is detected and compared to a reference voltage. Based on the comparison result, a predetermined heating current or voltage is applied to the heating resistors (fig.2; elements 15-1 - 15-4) so as to heat the BAW resonator structure to a predetermined temperature value which corresponds to the reference voltage).
Vilander does not teach that the resistive heater comprises aluminum (Al), copper (Cu), tungsten (W), gold (Au), platinum (Pt), palladium (Pd), molybdenum (Mo), or combinations thereof. 
However, Sridaran teaches an acoustic resonator device including a heater coil 670 formed from a trace or layer of conductive material, such as tungsten, molybdenum and/or ruthenium [0067].


Regarding Claim 33, the method according to claim 32 is taught by Vilander in view of Sridaran.
Vilander does not explicitly teach that the first temperature detector and the first resistive heater are electrically coupled. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Vilander art to arrive at the instant invention because the sensor diode 13 is used as a forward biased diode [0047]. A constant current is driven or flows through the sensor diode 13 and a voltage drop at the sensor diode 13 is detected and compared to a reference voltage. Based on the comparison result, a predetermined heating current or voltage is applied to the heating resistors so as to heat the BAW resonator structure to a predetermined temperature value which corresponds to the reference voltage [0047]. Thus the temperature detector and the resistive heater are inherently electrically coupled via a medium, e.g., a controller that supplies current or voltage to the heater, and the claimed limitation is implicitly taught.

Regarding Claim 34, the method according to claim 32 is taught by Vilander in view of Sridaran.

Vilander discloses the claimed invention except for the method further comprising monitoring the temperature in the vicinity of the sensing BAW resonator utilizing the first temperature detector a second time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the temperature a second time, since it has been held to be within the general skill of a worker in the art to apply a known technique, in this instance to conduct repetitive measurements, to a known method, ready for improvement to yield predictable results, in this instance to maintain the BAW resonator structure at a predetermined temperature (Vilander, [0047]), is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claim 35, the method according to claim 34 is taught by Vilander in view of Sridaran.
Vilander further teaches that passing a current through the first resistive heater located adjacent the at least one sensing BAW resonator (a constant current is driven or flows through the sensor diode 13 and a voltage drop at the sensor diode 13 is detected and compared to a reference voltage. Based on the comparison result, a predetermined heating current or voltage is applied to the heating resistors so as to heat the BAW resonator structure to a predetermined temperature value which corresponds to the reference voltage, [0047], fig.2). 
Vilander does not explicitly teach that passing the current based on the temperature monitored by the first temperature detector the second time. 
KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claim 36, the method according to claim 32 is taught by Vilander in view of Sridaran.
Vilander discloses the claimed invention except for the method further comprising sequentially repeating the monitoring and passing steps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sequentially repeat the monitoring and passing steps, since it has been held to be within the general skill of a worker in the art to apply a known technique, in this instance to conduct repetitive measurements and passing steps, to a known method, ready for improvement to yield predictable results, in this instance to maintain the BAW resonator structure at a predetermined temperature (Vilander, [0047]), is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments filed on 10/21/2021 with respect to claims 1-2, 4, 8-10, 14-15, 19-20, 26-28 and 32-36 have been fully considered but they are not persuasive. 
With regards to claim rejection under 35 U.S.C. 102 and 103, applicant’s arguments are not persuasive. 
(a) With regards to prior art citation, applicant argues in page 7:
“Applicant respectfully requests that a Form PTO-892 citing Saio et al. (U.S. Publ. 2006/0034346) be provided with the next Communication from the U.S. Patent and Trademark Office.”

(b) With regards to claim rejection of claim 21 which is now incorporated in claims 1 and 32, under 35 U.S.C. 103 applicant argues in page 8-9: 
“In order to combine the teaching of Sridaran with that of Vilander, Vilander’s use of a structure that is already present for the heater, the substrate, would have to be ignored and one of ordinary skill in the art would have had to change the entire process of fabrication to add steps to construct a new structure that was not present in the case of Vilander. Absent any advantage of doing so, which the Office Action has not provided, there is no rational reason why one of skill in the art would have undertaken the additional time, expense and manufacturing steps to do so. Therefore, Applicant asserts that the subject matter of amended claim 1 is not obvious in view of the combination of Vilander, Liu and Sridaran. Applicant therefore requests that this rejection be withdrawn. Applicant also notes that there may be other reasons why amended claim | is not obvious in view of the combination of Vilander, Liu and Sridaran, and Applicant does not concede any such arguments by not presenting them herein.”

The examiner respectfully disagrees. 
The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) abd 2173.01(I). The requirements for analogous art are discussed in MPEP 2141.01(a)(I). As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the 

Examiner’s explanation:
(a) The Saio art is recorded in form 892.
(b) As to arguments regarding Sridaran art, examiner respectfully disagrees. Sridaran teaches an acoustic resonator device including a heater coil 670 formed from a trace or layer of conductive material, such as tungsten, molybdenum and/or ruthenium with resistive properties causing the heater coil 670 to increase in temperature when heater current IH is applied to the heater coil input 671[0067]. It would have been obvious to one of ordinary skill in the art to modify the heating element of Vilander with the teaching of Sridaran since this is known in the art to use such a material in the heater which has resistive properties causing the heater coil to increase in temperature when heater current is applied to the heater coil input [0067]. In this case, Vilander’s heater is modified with the material of Sridaran. Since only the teaching of Sridaran regarding material is incorporated in Vilander’s heating element, it won’t change the functionality of the heater. Further, Sridaran is an analogous art because it also uses the resistive properties to increase or decrease the temperature. Thus, under a broadest reasonable interpretation, Sridaran art still teaches the claimed limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUMAN K NATH/Primary Examiner, Art Unit 2861